Citation Nr: 1608765	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  15-28 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for post-operative residuals of a left knee injury with traumatic arthritis.

2. Entitlement to a disability rating in excess of 10 percent for degenerative joint disease (DJD) of the right knee and patella.

3.  Entitlement to an increased initial rating for lumbar spine DJD, rated as 20 percent disabling prior to May 7, 2013, and 10 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1960 to June 1968.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  In a September 2013 rating decision, the RO granted service connection for lumbar spine degenerative disc disease (DDD) and assigned a disability rating of 20 percent prior to May 7, 2013, and a 10 percent rating from that date.  In a December 2013 rating decision, the RO continued ratings of 10 percent each for the Veteran's left and right knee disabilities.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's left knee disability has been manifested by a meniscal tear and episodes of effusion and locking, with non-compensable limitation of motion, and no objective evidence of instability, subluxation, ankylosis, or impairment of the tibia or fibula.

2.  Throughout the appeal period, the Veteran's right knee disability has been manifested by arthritis with non-compensable limitation of motion, with no objective evidence of instability or subluxation.

3.  Prior to May 7, 2013, the Veteran's lumbar spine disability was manifested by forward flexion greater than 30 degrees without ankylosis or incapacitating episodes due to invertebral disc syndrome (IVDS). 

4.  Since May 7, 2013, the Veteran's lumbar spine disability has been manifested by forward flexion greater than 60 degrees and a combined range of motion greater than 120 degrees, without muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 20 percent, but no higher, for the left knee disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R.       §§ 3.102, 4.59, 4.71a, Diagnostic Codes 5260, 5261, 5258 (2015).

2.  The criteria for a disability rating in excess of 10 percent for the right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.59, 4.71a, Diagnostic Codes 5260, 5261 (2015).

3.  Prior to May 7, 2013, the criteria for a disability rating in excess of 20 percent for the lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2015).

4.  Since May 7, 2013, the criteria for a disability rating in excess of 10 percent for the lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Regarding the Veteran's claim of entitlement to a higher rating for his lumbar spine disability, as it arises from his disagreement with the initial evaluation following the grant of service connection, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Turning to his claims for ratings in excess of 10 percent for his left and right knee disabilities, the RO provided the Veteran with VCAA-compliant notice by letter dated July 2013.  The Veteran was provided all essential notice, had a meaningful opportunity to participate in the development of those claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The case was last readjudicated in June 2015.  

The VA has also fulfilled its duty to assist.  In this case, VA obtained service treatment records, post-service VA treatment records, and VA examination reports.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A.        § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis  of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R.   § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.      See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

A. Left and Right Knee Disabilities

The Veteran's left and right knee disabilities are each currently assigned 10 percent ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260.  The Board notes the Veteran has been diagnosed with arthritis, so consideration of Diagnostic Code 5003 is appropriate.

Diagnostic Code 5003 states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a (2015).

Under rating criteria pertaining to limitation of motion of the knee, a 10 percent disability rating is warranted if flexion is limited to 45 degrees, a 20 percent disability rating if flexion is limited to 30 degrees, and a 30 percent disability rating if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a; Diagnostic Code 5260.  

Limitation of extension under Diagnostic Code 5261 is rated as 10 percent disabling if extension is limited to 10 degrees, 20 percent disabling if extension is limited to 15 degrees, 30 percent disabling if extension is limited to 20 degrees, 40 percent disabling if extension is limited to 30 degrees, and 50 percent disabling if extension is limited to 45 degrees.  38 C.F.R. § 4.71a.

Other potentially relevant diagnostic codes include Diagnostic Code 5257 for other impairment of the knee, which provides for a 10, 20, or 30 percent rating for recurrent subluxation or lateral instability that is slight, moderate, or severe, respectively, and, Diagnostic Code 5258, which provides for a 20 percent rating for dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a.

VA treatment records contain an August 2012 X-ray report showing a left knee joint effusion with multiple intra-articular bodies suggested.  

In January 2013, the Veteran presented for VA treatment.  He reported that in August he was unable to stand due to knee pain.  Physical examination revealed full left knee extension and flexion to 80-90 degrees and a valgus/varus stress test was negative for instability.  Based on the X-ray results, the clinician reported that the Veteran's left knee had bone-on-bone or near bone-on-bone contact in the lateral, medial, and patellofemoral compartments with proliferative spurring and several loose bodies.  

The Veteran was afforded a VA QTC (contract) knee examination in December 2013, at which time he reported pain in both knees.  He added that during flare-ups, he experiences pain and stiffness in both knees, especially in cold weather.  The Veteran reported that he regularly uses a brace and a cane, and occasionally uses crutches and a walker for flares of pain when needed.  He also reported residual pain and stiffness from his 1962 left knee meniscectomy.  

Upon physical examination, the examiner reported tenderness or pain to palpation at the joint line and soft tissues in the left knee.  She also reported that muscle strength and joint stability testing was normal bilaterally, and that there is no history of patellar subluxation, dislocation or shin splints.  She noted a leg length discrepancy with the right leg at 93 centimeters (cm) and the left leg at 91 cm.  The examiner noted the Veteran's reports of left knee locking as a result of his meniscal condition, as well as bilateral joint pain, effusion, and stiffness.  The examiner reported a non-painful or unstable left knee scar with an area less than 39 square cm and crepitus in the left knee with motion.  The examiner did not note ankylosis or instability in either knee.  Range of motion testing demonstrated right knee extension to 0 degrees and flexion to 75 degrees, and left knee extension to 0 degrees and flexion to 80 degrees.  No additional limitations were noted after three repetitions.  The examiner noted the Veteran's reports of weakness, fatigability, incoordination, reduced movement, instability, disturbance of locomotion, and interference with sitting after repetitive motion in both knees.  The examiner also reported the Veteran's statements that his flexion is limited by approximately 20 degrees bilaterally during flare-ups.   

In June 2014, the Veteran presented for VA treatment reporting left knee pain.  Physical examination revealed possible crepitus but was negative for instability, no effusion was noted and range of motion testing noted left knee extension to 0 degrees and flexion to 120 degrees.

After review of the record, the Board finds that for the entire period on appeal, a rating of 20 percent is warranted for the Veteran's left knee disability, but a higher rating is not warranted for the right knee disability.  

The medical evidence reflects that the Veteran has complained of pain and stiffness in both knees.  He further reports that his symptoms are exacerbated by cold weather. The VA examination report reflects the examiner's consideration of the Veteran's reported history of symptoms.  The Board notes, however, that at no time have the Veteran's knees been manifested by limitation of motion sufficient to warrant higher 20 percent ratings under Diagnostic Codes 5260 or 5261, even considering his subjective complaints and functional impairment.  38 C.F.R. §§4.40, 4.45, 4.59 (2015); DeLuca, 8 Vet. App. 202 (1995).  

In order to warrant higher 20 percent ratings under Diagnostic Code 5260, the evidence must show knee flexion limited to 30 degrees.  Here, the December 2013 VA examination report shows left knee flexion limited to 80 degrees, and right knee flexion limited to 75 degrees even considering limitations due to pain following repetitive use.  Similarly, left knee flexion limited to 30 degrees was not shown during January 2013 and June 2014 VA treatments, at which time left knee flexion was limited to, at worst, 80 degrees.  Absent evidence of knee flexion limited to approximately 30 degrees, a higher 20 percent rating is not warranted under Diagnostic Code 5260 for either knee.

Nor are higher ratings warranted under Diagnostic Code 5261, which provides for a higher 20 percent rating where extension is limited to 15 degrees.  The December 2013 VA examination report shows full knee extension, bilaterally, with no limitations after repetitive use.  Full left knee extension was shown during VA treatment sessions in January 2013 and June 2014.  Thus, higher ratings are not warranted for either knee based on limitation of extension pursuant to Diagnostic Code 5261.

Moreover, even considering the Veteran's subjective reports of limitation of motion during flare-ups, and even when assuming that the subjective reports are credible, ratings in excess of 10 percent are not warranted.  Specifically, during the December 2013 VA examination, the Veteran reported limitation of flexion equating to 55 degrees in the right knee and 60 degrees in the left knee during flare-ups.  Such limitation of motion is still noncompensable under Diagnostic Code 5260 and 5261; thus evaluations in excess of 10 percent are not warranted on that basis.  

Furthermore, although separate ratings may be assigned for limitation of flexion and limitation of extension, at no time has both extension and flexion been concurrently limited to a compensable level in either knee.  Accordingly, separate ratings are not warranted. VAOPGCPREC 9-2004, 69 FR 59988 (2004).

Nevertheless, after considering all of the Veteran's left knee symptomatology, including but not limited to the meniscal tear, x-ray reports showing effusions and spurring, and the reports of joint locking, the Board finds that a higher 20 percent rating is warranted for the Veteran's left knee disability pursuant to Diagnostic Code 5258.  

The Board has considered whether, instead of revising the Diagnostic Code assigned by the RO for the left knee, a separate rating under Diagnostic Code 5258 is warranted in addition to the currently assigned rating under Diagnostic Code 5260.  However, as the rating criteria for Diagnostic Code 5258 includes locking, which implicates impaired motion due to a temporary freezing of the joint, evaluating his disability under both Diagnostic Code 5258 and diagnostic codes predicated on limitation of motion such as Diagnostic Codes 5003, 5024, 5260 and 5261 would constitute pyramiding.  Under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same manifestation" under various diagnoses is to be avoided.  Indeed, in Esteban v. Brown, 6 Vet. App. 259 (1994), the Court of Appeals for Veterans Claims (Court) held that, for purposes of determining whether the Veteran is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other two conditions.  Accordingly, evaluating the left knee disability separately under Diagnostic Code 5258 would violate 38 C.F.R. § 4.14.

The Board has also considered whether higher or separate ratings are warranted under Diagnostic Code 5257.  While the Veteran reported subjective instability after repetitive motion bilaterally, the medical evidence of record does not document objective instability or subluxation.  The Board affords more probative value to the findings of the medical examiners during objective medical evaluation rather than the Veteran's subjective report of symptoms.  Therefore, higher or separate ratings under Diagnostic Code 5257 are not warranted for either knee.

Additionally, the record also does not show that the Veteran has ankylosis or nonunion or malunion of the tibia or fibula in either knee.  Accordingly, Diagnostic Codes 5256, 5259, and 5262, are not for application.  Likewise, although a surgical scar on the left knee was noted on the December 2013 VA examination, the examiner noted the scar was not painful, unstable, or greater than 39 square centimeters.  Accordingly, a separate rating for the surgical scar is not warranted.  38 C.F.R. § 4.118.

The Board has considered the Veteran's report of loss of function in his lower extremities due to pain, and his subjective symptoms, including pain, weakness, fatigability, and incoordination.  However, the Board concludes that the medical findings on the objective examination and during VA treatment sessions are of greater probative value than the lay allegations regarding the severity of the Veteran's knee disabilities.  

In summary, the Board finds that, given the evidence of meniscus problems, limitation of motion, effusion, and locking, the Board finds evaluating the Veteran's left knee disability under Diagnostic Code 5258 is the most advantageous and appropriate Diagnostic Code by which to rate the left knee disability at this time. See Butts v. Brown, 5 Vet. App. 532, 538 (1993).

Accordingly, as the record shows that X-ray findings in August 2012 revealed joint effusion in the left knee, within the one year period prior to receipt of his current increased rating claim in February 2013, the Board finds that the 20 percent rating is warranted for the left knee effective August 9, 2012.  Concerning the right knee, based on the evidence of record, the Board finds that the preponderance of the evidence is against the claim for an evaluation in excess of 10 percent.

B. Lumbar Spine Disability

The September 2013 rating decision on appeal granted service connection for the Veteran's lumbar spine disability and assigned a 20 percent disability rating prior to May 7, 2013, and a 10 percent rating from that date.  

The Veteran's lumbar spine disability is rated under Diagnostic Code 5242, which utilizes the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.

The General Rating Formula provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.       Id.

The General Rating Formula provides further guidance in rating diseases or injuries of the spine.  In pertinent part, Note (1) provides that any associated objective neurologic abnormalities should be rated separately under an appropriate diagnostic code.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. 

Alternatively, intervertebral disc syndrome (IVDS) can be rated under Diagnostic Code 5243 and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula).  Under this Formula, IVDS with incapacitating episodes having a total duration of at least 1 week but less than          2 weeks during the past 12 months warrants a 10 percent rating.  A 20 percent disability rating is warranted for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent disability rating is warranted for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.     A 60 percent disability rating is warranted for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R.       § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by   a physician and treatment by a physician.  Id.

During VA treatment in June 2006, the Veteran reported waking up with back pain after mowing his lawn the previous day.  He also reported pain radiating into his left leg and buttock. 

In March 2009, the Veteran presented to the VA emergency department, reporting back pain persisting for the last two days that was an 8 on a 10 scale.  He reported experiencing back pain for the previous 15-20 years and that the pain flares following exertion.  The Veteran reported radiating pain down his legs and requiring crutches to ambulate.  

The Veteran was afforded a VA QTC examination in November 2011, at which time he reported stiffness and weakness in his spine, but denied fatigue, spasms, decreased motion, paresthesia and/or numbness.  He reported moderate, localized pain in the lower back which can be exacerbated by physical activity and relieved by rest and over-the-counter pain relievers.  He also reported difficulty lifting and bending during flare-ups, that he was hospitalized for pain management, and that he has not been incapacitated as a result of his back.  He added that he uses a cane regularly due to his back and knee pain and that he experiences difficulty performing physical work requiring lifting, bending, pushing, and/or pulling.  Upon physical examination, the Veteran was found to have an abnormal gait but no guarding, muscle spasm, or abnormal spinal contour.  Range of motion testing revealed flexion to 60 degrees; extension to 30 degrees; bilateral side-bend to 30 degrees; and bilateral rotation to 10 degrees.  Following repetitive motion, there was objective evidence of painful motion on forward flexion beginning at 30 degrees; on right lateral flexion beginning at 25 degrees; and on left lateral flexion beginning at 30 degrees.  Following repetitive motion there was no additional loss of joint function, although the Veteran reported pain on movement and disturbance of locomotion.  Motor strength was normal.  The examiner noted hypoactive reflexes in the bilateral knees and ankles with decreased sensory response in the feet and toes; the sensory examination was otherwise normal.  The straight leg raising test was negative and the examiner noted no radiculopathy, neurologic abnormalities, IVDS, or ankylosis.  

The Veteran underwent another VA examination in May 2013.  The Veteran stated that his condition had worsened but denied flare-ups.  Upon physical examination, the Veteran was found to not have an abnormal gait, muscle spasm, or spinal contour.  Range of motion testing revealed flexion to 80 degrees; extension to 30 degrees; right lateral flexion to 20 degrees; left lateral flexion to 15 degrees; right lateral rotation to 30 degrees; and left lateral rotation to 20 degrees.  Following repetitive motion, there was objective evidence of painful motion on forward flexion beginning at 80 degrees; on right lateral flexion beginning at 15 degrees; on left lateral flexion beginning at 10 degrees; on right lateral rotation beginning at 30 degrees; and on left lateral rotation beginning at 20 degrees.  Following repetitive motion there was no additional loss of joint function, although the examiner noted the Veteran's reports of pain on movement.  Motor strength was normal.  The examiner noted hypoactive reflexes in the bilateral knees and ankles with decreased sensory response in the lower legs/ankles and feet/toes.  The straight leg raising test was negative and the examiner noted no radiculopathy, neurologic abnormalities, IVDS, or ankylosis.  

The examiner opined that the sensory defects and decreased leg reflexes shown on the exam are likely a result of diabetes rather than IVDS because the defects are in a symmetric and stocking distribution that is typical of diabetes.  She added that repetitive use of the back would cause an additional loss of 10 degrees of motion during flare-ups.  VA treatment records reflect that the Veteran has diabetes with neurological manifestations. 

After review of the evidence of record, the Board finds that a higher rating for the Veteran's lumbar spine disability is not warranted for either period on appeal.  

Addressing the period prior to May 7, 2013, the medical evidence shows that the Veteran's lumbar spine disability was manifested by forward flexion greater than 30 degrees but not greater than 60 degrees, with no additional limitation of motion due to pain and without ankylosis or incapacitating episodes due to IVDS.  In this regard, the November 2011 VA examination revealed forward flexion to 60 degrees with no additional loss following repetitive motion.  VA treatment records from this period do not note reduced range of motion or other symptoms or functional impairment warranting a higher rating, nor were incapacitating episodes due to IVDS shown.  Therefore, a rating in excess of 20 percent is not warranted prior to May 7, 2013.

Turning to the period from May 7, 2013, the medical evidence shows that the Veteran's lumbar spine disability was manifested by forward flexion greater than 
60 degrees and a combined range of motion greater than 120 degrees, with no additional limitation of motion due to pain and without muscle spasm, guarding severe enough to result in an abnormal gait or spinal contour, ankylosis, or incapacitating episodes due to IVDS.  In this regard, the May 2013 VA examination revealed forward flexion to 80 degrees with a combined range of motion of 195 degrees with no additional loss following repetitive motion.  VA treatment records from this period do not note reduced range of motion or other symptoms or functional impairment warranting a higher rating, nor was IVDS or ankylosis shown.  Accordingly, a rating in excess of 10 percent is not warranted.  

Moreover, even considering the May 2013 VA examiner's statement that during flare-ups the Veteran would experience a loss of 10 degrees of motion, i.e., flexion to 80 degrees, extension to 20 degrees, right lateral flexion to 10 degrees, left lateral flexion to 5 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 10 degrees, for a combined range of motion of 145 degrees, such limitation of motion does not warrant a higher rating.  

The Board has considered the Veteran's statements regarding the difficulty he experiences bending, lifting, pushing, and pulling, as well as his subjective symptoms, including pain.  However, the Board concludes that the medical findings on objective examinations are of greater probative value than the lay allegations regarding the severity of his lumbar spine disability.  

Additionally, the November 2011 VA examiner found no separate neurological diagnosis attributed to his lumbar spine disability, and the May 2013 examiner opined that the Veteran's neurological impairments are due to diabetic neuropathy, rather than his lumbar spine disability.  The 2013 examiner's conclusion is supported by the medical evidence of record.   Accordingly, a separate rating for neurological disability is not warranted.  38 C.F.R. § 4.124a.

In summary, the Board finds that the preponderance of the evidence is against the claim for an initial evaluation in excess of 20 percent prior to May 7, 2013, and in excess of 10 percent thereafter for the Veteran's lumbar spine disability. 

C. Extraschedular consideration

Finally, the Board has also considered whether the Veteran's left knee, right knee, and lumbar spine disabilities have presented an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.   See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating schedule and the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 reasonably describe the Veteran's disability levels and symptomatology for each disability, contemplate functional loss, and provide for additional or more severe symptoms than currently shown by the evidence, including more severe limitation of motion and ankylosis.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability and interference with weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Therefore, the Board finds that the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun, supra. 

In sum, the Board finds that the Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluations. Rather, his reported left knee, right knee, and lumbar spine symptoms are consistent with the degrees of disability addressed by such evaluations.  Furthermore, although the Veteran reported to the emergency room in March 2009 with complaints of lower back pain, the evidence does not reflect that the Veteran has been frequently hospitalized as a result of these conditions.  Consequently, the Board finds that the rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for extraschedular consideration is not warranted.  Id.


Finally, the Veteran has not asserted that his left knee, right knee, and/or lumber spine disabilities have rendered him unemployable, nor does the evidence suggest such.  While the December 2011 back examiner opined that the lumbar spine condition would render the Veteran unable to do physical work, the May 2013 back examiner noted that the Veteran could perform sedentary work.  Thus, action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is not warranted.  


ORDER

From August 9, 2012, a disability rating of 20 percent, but no higher, for post-operative residuals of a left knee injury with traumatic arthritis is granted, subject to the rules and regulations governing the payment of VA monetary benefits. 

A disability rating in excess of 10 percent for degenerative joint disease of the right knee and patella is denied.

For the period prior to May 7, 2013, a disability rating in excess of 20 percent for degenerative joint disease of the lumbar spine is denied.

For the period since May 7, 2013, a disability rating in excess of 10 percent for degenerative joint disease of the lumbar spine is denied.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


